NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANTOINE LeBLANC,                                No. 17-55103

                 Plaintiff-Appellant,           D.C. No. 2:16-cv-07522-JLS-AFM

  v.
                                                MEMORANDUM*
DEBBIE ASUNCION, Warden, in
individual and official capacity; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                            Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

       Antoine LeBlanc, a California state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action after denying his application

to proceed in forma pauperis status (“IFP”) on the ground that LeBlanc has “three

strikes” under 28 U.S.C. § 1915(g). We have jurisdiction under 28 U.S.C. § 1291.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the interpretation and application of 28 U.S.C. § 1915(g).

Richey v. Dahne, 807 F.3d 1202, 1206 (9th Cir. 2015). We affirm.

      The district court properly denied LeBlanc’s request to proceed in forma

pauperis because at least three of LeBlanc’s prior cases qualified as “strikes” under

28 U.S.C. § 1915(g). See Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013)

(defining when a case is frivolous or malicious, or fails to state a claim, and can be

considered a strike); see also Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th

Cir. 1995) (noting that it was not an abuse of discretion to dismiss a duplicative

complaint as frivolous or malicious under an earlier version of 28 U.S.C. § 1915).

Because we affirm on the ground that the district court properly concluded

LeBlanc had at least three strikes, we treat the dismissal of the action as being

without prejudice. See Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir. 2008)

(affirming district court’s dismissal of case without prejudice where prisoner had

accumulated three strikes).

      In light of our disposition, we do not consider the district court’s order on

the merits of LeBlanc’s claims.

      AFFIRMED.




                                          2                                    17-55103